DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Oath/Declaration
The oath or declaration filed on 04/20/2021 is acceptable.

Election/Restrictions
Applicant’s election, without traverse, claims 1-6 in the “Response to Election / Restriction Filed” filed on 06/15/2022 is acknowledged and entered by Examiner. This office action considers claims 1-11 are thus pending for prosecution, of which, non-elected claims 7-11are withdrawn, and elected claims 1-6 are examined on their merits. 


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

 	Claims 1-4 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-4 of concurrent Application 17/235,894. This is a statutory double patenting rejection.

The following table compares the limitations of the claim/claims of the instant application 17/235,896 and patentably non-distinct claim/claims of the Application 17/235,894. 

Instant Application: 17/235,896.
Application 17/235,894.
Regarding Claim 1, A semiconductor device comprising: 
a substrate having a first conductivity type; 
an epitaxial layer having the first conductivity type deposited on one side of the substrate; 
a plurality of regions having a second conductivity type formed under a top surface of the epitaxial layer; a first Ohmic metal patterned and deposited on top of the regions with the second conductivity type; 
a Schottky contact metal deposited on top of the entire epitaxial layer to form a Schottky junction;
and a second Ohmic metal deposited on a backside of the substrate, wherein a plasma spreading layer is formed in each of the regions, and the plasma spreading layer is configured to diffuse plasma when a surge current occurs, so the surge current and heat generated inside the semiconductor device can be evenly and efficiently dispersed over the semiconductor device.

Regarding Claim 1. A semiconductor device comprising: 
a substrate having a first conductivity type; 
an epitaxial layer having the first conductivity type deposited on one side of the substrate; 
a plurality of regions having a second conductivity type formed under a top surface of the epitaxial layer; a first Ohmic metal patterned and deposited on top of the regions with the second conductivity type; 
a Schottky contact metal deposited on top of the entire epitaxial layer to form a Schottky junction;
 and a second Ohmic metal deposited on a backside of the substrate, wherein a plasma spreading layer is formed in each of the regions, and the plasma spreading layer is configured to diffuse plasma when a surge current occurs, so the surge current and heat generated inside the semiconductor device can be evenly and efficiently dispersed over the semiconductor device.
Regarding Claim 2. The semiconductor device of claim 1, wherein the first conductivity type is N-type and the second conductivity type is P-type; and each of the regions is a P+ region.

Regarding Claim 2. The semiconductor device of claim 1, wherein the first conductivity type is N-type and the second conductivity type is P-type; and each of the regions is a P+ region.
Regarding Claim 3. The semiconductor device of claim 1, wherein the semiconductor device is a merged PiN Schottky (MPS) diode.
Regarding Claim 3. The semiconductor device of claim 1, wherein the semiconductor device is a merged PiN Schottky (MPS) diode.
Regarding Claim 4. The semiconductor device of claim 2, wherein a PN junction formed between each of the P+ regions and N-type drift regions is turned on when the surge current occurs, and plasmas are generated under the PN junction.
Regarding Claim 4. The semiconductor device of claim 2, wherein a PN junction formed between each of the P+ regions and N-type drift regions is turned on when the surge current occurs, and plasmas are generated under the PN junction.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “the plasma spreading layer is configured to diffuse plasma when a surge current occurs, so the surge current and heat generated inside the semiconductor device can be evenly and efficiently dispersed over the semiconductor device” is not clear because the semiconductor device can be evenly and efficiently dispersed over the semiconductor device is not defined.  Additionally, the terms “evenly” and “efficiently” are subjective terms and therefore it is unclear to one having ordinary skill in the art whether any particular plasma spreading layer provides even or efficient dispersion since the language lacks objective boundaries or scope, see MPEP 2173.05(b).  Therefore, claim 1 is indefinite both for reciting functional language at the point of novelty without the specification specifying the metes and bounds for what structures do and do not satisfy the functional language as well as reciting subjective terms without objective boundaries or determinate scope.

Claims 2-6 depend upon and inherit the indefinite language from claim 1 are consequently also indefinite.

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMIZU et al (US 2015/0270354; hereafter SHIMIZU).

Regarding claim 1. SHIMIZU discloses a semiconductor device (Fig 20) comprising: 
a substrate having a first conductivity type (Fig 20, substrate 32); an epitaxial layer ( Fig 20, n-type layer 34) having the first conductivity type ( Fig 20, n-type layer 34) deposited on one side of the substrate (Fig 20, substrate 32) ; a plurality of regions ( p+ region 40) having a second conductivity type formed under a top surface of the epitaxial layer (34); a first Ohmic metal patterned  ( metal 41, Para [ 0149]) and deposited on top of the regions with the second conductivity type ( p+ region 40); a Schottky contact metal ( Fig 20, metal  40, Para [ 0208]) deposited on top of the entire epitaxial layer (34) to form a Schottky junction (Para [ 0208]); and a second Ohmic metal ( drain metal 45, Para [ 0158]) deposited on a backside of the substrate (Fig 20, substrate 32), wherein a plasma spreading layer ( n+ region 38) is formed in each of the regions ( 40).
But, SHIMIZU does not disclose explicitly the plasma spreading layer is configured to diffuse plasma when a surge current occurs, so the surge current and heat generated inside the semiconductor device can be evenly and efficiently dispersed over the semiconductor device.  
However, Oota discloses MPS diode includes N+ layer 38 (construed as plasma spreading layer) and plurality region of P+ layer 40 under metal source electrode 44, similar to instant application. Thus, it is obvious that, N+ layer 38 and P+ layer 40 is capable of doing similar functionality such as “plasma spreading layer is configured to diffuse plasma when a surge current occurs, so the surge current and heat generated inside the semiconductor device can be evenly and efficiently dispersed over the semiconductor device”. Furthermore, the limitation of “plasma spreading layer is configured to diffuse plasma when a surge current occurs, so the surge current and heat generated inside the semiconductor device can be evenly and efficiently dispersed over the semiconductor device” does not distinguish the present invention over the prior art of SHIMIZU teaches the structure as claimed, wherein the structure is capable of performing the above function. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
 Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify teaching SHIMIZU “plasma spreading layer is configured to diffuse plasma when a surge current occurs, so the surge current and heat generated inside the semiconductor device can be evenly and efficiently dispersed over the semiconductor device” for further advantage such as MPS with a high surge current resistance.

Regarding claim 2. SHIMIZU discloses the semiconductor device of claim 1, SHIMIZU further discloses wherein the first conductivity type is N-type (Fig 20, n-type layer 34) and the second conductivity type is P-type (p+ region 40); and each of the regions is a P+ region (region 40).  

Regarding claim 3. SHIMIZU discloses the semiconductor device of claim 1, SHIMIZU further discloses wherein the semiconductor device is a merged PiN Schottky (MPS) diode (Fig 20, Para [ 0020-0025]).  

Regarding claim 4. SHIMIZU discloses the semiconductor device of claim 2, SHIMIZU further discloses wherein a PN junction formed between each of the P+ regions ( p+ region 40) and N-type drift regions ( another N-type 38) is turned on when the surge current occurs, and plasmas are generated under the PN junction (PN junction). Furthermore, the limitation of “PN junction formed between each of the P+ regions and N-type drift regions is turned on when the surge current occurs, and plasmas are generated under the PN junction” does not distinguish the present invention over the prior art of SHIMIZU teaches the structure as claimed, wherein the structure is capable of performing the above function. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
  
Allowable Subject Matter

Claim 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:

Regarding claim 5. The semiconductor device of claim 2, wherein each P+ region has a plurality of hexagonal cells with one or more P+ rings and a plasma spreading layer that has a plurality of triangular-based plasma spreading structures passing through the hexagonal cells and P+ rings.  

Regarding claim 6. The semiconductor device of claim 2, wherein each P+ region has a plurality of hexagonal cells with one or more P+ rings and a plasma spreading layer that has a plurality of hexagonal-based plasma spreading structures passing through the hexagonal cells and P+ rings.



Conclusion


                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898